Citation Nr: 1434547	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post lower back surgery for stabilization of L4-S1, to include whether a total disability rating based on individual unemployability (TDIU) is warranted.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel





INTRODUCTION

The Veteran served on active duty from January 2004 to July 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

While entitlement to TDIU was denied by the RO in March 2012, more recent examination findings and testimony by the Veteran have once again raised that issue.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  For example, during a May 2013 VA examination, a nurse practitioner noted that the Veteran's service-connected back disability affects her ability to work, and during her hearing the Veteran testified that she misses work as a result of this disability.  Board Hearing Tr. at 14-15.  As such, the issue on the title page has been modified to reflect that consideration of TDIU is also on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional examinations are needed in this case as the medical evidence currently of record appears somewhat contradictory.  For example, in May 2012, a VA physician diagnosed degenerative disc disease and radiculopathy; yet in May 2013, a VA nurse practitioner indicated there were no signs or symptoms of radiculopathy.  In addition, the reports from the two VA clinicians reflect significantly different findings related to range of motion and the presence of objective signs of pain on motion.  As such, additional VA examinations are necessary to obtain a clearer view of the overall disability picture.  

On remand, the AOJ should also consider whether referral for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  Of note, the May 2012 VA examination report indicates that the Veteran has flare-ups of her disability causing her to miss work or school once or twice a month for a couple days in a row, and the May 2013 VA examination report indicates that her disability affects her ability to work.  In addition, the Veteran testified that she misses some days from work as the pain is too much, has had to leave work early, and even when at work has to take breaks and ice her back.  Board Hearing Tr. at 14-16.  

Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center (VAMC) in Minneapolis, Minnesota dating since November 2013, and the VAMC in Portland, Oregon dating since April 2014.

2.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA spine examination to determine the extent of her service-connected back disability.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should comment on (1) whether the Veteran has arthritis related to her service-connected status post lower back surgery for stabilization of L4-S1, and (2) whether the Veteran has any discernable range-of-motion or other functional loss during flare-ups or as a result of repetitive use.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  After the development described in paragraphs (1) and (2) has been accomplished to the extent possible, schedule the Veteran for a VA neurological examination to determine the extent of any neurological manifestations of her service-connected back disability.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should specifically comment on whether the Veteran has any neurological manifestations of her service-connected status post lower back surgery for stabilization of L4-S1, and if so, the severity of each manifestation.

4.  Then, the record should again be reviewed and the issue of entitlement to a rating in excess of 20 percent for status post lower back surgery for stabilization of L4-S1, to include whether a TDIU is warranted, should be adjudicated.  The AOJ must also consider whether referral for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



